Opinion issued August 1, 2002








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00625-CV
____________

CHARLES M. HADEN, JR., INDIVIDUALLY AND CHARLES MCINTYRE
HADEN, JR. & COMPANY D/B/A HADEN & COMPANY,  Appellants

V.

DAVID J. SACKS, P.C. D/B/A SACKS & ASSOCIATES,  Appellee



On Appeal from the County Civil Court at Law No. 2
Harris County, Texas
Trial Court Cause No. 722,791



O P I N I O N
 Appellants have filed a motion to dismiss their appeal.  More than 10 days has
elapsed, and no objection has been filed.  No opinion has issued.  Accordingly, the
motion is granted, and the appeal is dismissed without prejudice.  Tex. R. App. P.
42.1(a)(2).

 All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Chief Justice Schneider and Justices Hedges, and Jennings.
Do not publish. Tex. R. App. P. 47.